OPINION.
Trammell:
It is the contention of the taxpayer that the amounts paid out as commissions for obtaining the leases referred to in the *1057findings of fact were ordinary and necessary expenses and were deductible as such. The Commissioner contended that tfie said commissions constitute a capital expenditure and as such should be spread over the life of the leases.
We are of the opinion that the position of the Commissioner is correct and that the amounts paid out as commissions in obtaining the leases are capital expenditures. The leases were to run for a period of five years, and amounts paid out in acquiring them are just as much capital expenditures to be returned over the life of the leases as if they had been paid out by the tenant in acquiring a leasehold estate. The lease of property running for a period of years is just as much property in the hands of the owner as a leasehold is property in the hands of a tenant. As such the acquisition thereof by the owner of the property is capital. The leases ran for five years from February 1, 1921. There should be allowed the taxpayer, therefore, a deduction for 1921 of eleven-sixtieths of the amount expended in acquiring them.